                    Case 2:19-cv-01114-BJR Document 81 Filed 08/03/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
         SETONDJI VIRGILE NAHUM                               Case No.: 19-cv-01114-BJR
 9
                                        Plaintiff,
10                                                            ORDER DENYING MOTION FOR
                  v.                                          RECONSIDERATION
11
         THE BOEING COMPANY, et al.
12
                                        Defendants.
13

14
                 Plaintiff Setonji Nahum (“Plaintiff”)1 brings this employment discrimination action
15
     against The Boeing Company (“Boeing”) and one of its managers, Jeffrey Dillaman,
16
     (collectively, “Defendants”). On July 24, 2020, this Court denied Plaintiff’s motion to compel
17
     discovery. Dkt. No. 77. Plaintiff now brings the instant motion, requesting that the Court
18
     reconsider its decision to deny the motion to compel. Dkt. No. 78.
19
                 Pursuant to the Western District’s Local Civil Rules, “[m]otions for reconsideration are
20
     disfavored,” and the court “will ordinarily deny such motions in the absence of a showing of
21
     manifest error in the prior ruling or a showing of new facts or legal authority which could not
22
     have been brought to its attention earlier with reasonable diligence.” Local Rules W.D. Wash.
23
     1
         Plaintiff is pro se.

                                                         1
               Case 2:19-cv-01114-BJR Document 81 Filed 08/03/20 Page 2 of 3



 1   LCR 7(h)(1). Plaintiff makes no showing of manifest error in the prior ruling, new facts, or new

 2   legal authority. Rather, Plaintiff simply rehashes the same arguments he raised in the motion to

 3   compel. Such arguments cannot be the basis for a motion to reconsider a prior ruling. “[M]otions

 4   for reconsideration are not the proper vehicles for rehashing old arguments and are not intended

 5   to give an unhappy litigant one additional chance to sway the judge.” Phillips v. C.R. Bard, Inc.,

 6   290 F.R.D. 615, 670 (D. Nev. 2013), reconsideration denied (Aug. 7, 2013).

 7          Plaintiff does express concern that the Court did not review the discovery requests he

 8   appended to the motion to compel. The Court did review the document; indeed, the Court cited

 9   to the document in the order denying the motion to compel. See Dkt. No. 77 at 2. However, as

10   this Court stated in the order denying the motion to compel, Plaintiff failed to meet his burden of

11   specifying which request(s), specifically, he believes Defendants are not in compliance with,

12   what objections, if any, Defendants raised to the request(s), and why Plaintiff believes

13   Defendants’ response is not adequate. This deficient in information necessitated the denial of the

14   motion to compel.

15          Based on the foregoing reasons, Plaintiff’s motion for reconsideration is HEREBY

16   DENIED.

17          Dated this 3rd day of August 2020.

18

19
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
20

21

22

23


                                                      2
     Case 2:19-cv-01114-BJR Document 81 Filed 08/03/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                  3
